Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2022 and 27 May 2022 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email and a follow-up interview dated 02 June 2022 by Applicant’s Attorney Victor Baranowski.

The application has been amended as follows: 
Title: “SPINDLE MODULE, PICK-AND-PLACE MACHINE AND METHOD” has been changed to “SPINDLE MODULE, PICK-AND-PLACE MACHINE AND METHOD OF ASSEMBLY”

Abstract, line 1: “A pick-and-place spindle module comprises a modular body structure including a first receiving location configured to” has been changed to -- A method of assembly comprising a pick-and-place spindle module having a modular body structure including a first receiving location configured to--

	Claims: 
	Claims 1-10 have been canceled.

11. 	(Currently amended) A method of assembly comprising: 
providing a pick-and-place machine having a first movement axis; 
providing a spindle bank attached to the pick-and-place machine such that the spindle bank is movable along the first movement axis, the spindle bank including: 
a spindle bank air distribution system including at least one air inlet and a plurality of air outlets; 
providing a first pick-and-place spindle module including: 
a modular body structure including a first receiving location; 
a first z-axis motor; 
a first theta motor; 
a spindle module air distribution system including an air distribution port; 
an electrical distribution system including an electrical distribution port; and 
a mechanical attachment mechanism; 
attaching, using the mechanical attachment mechanism, the first pick-and-place spindle module to the spindle bank such that the air distribution port of the spindle module air distribution system is connected to receive air from one of the plurality of air outlets of the spindle bank air distribution system of the spindle bank and the electrical distribution port is connected to receive electricity from the electrical distribution system of the first pick-and-place spindle module of the spindle bank; 
receiving, by the receiving location of the modular body structure, a first spindle; 
moving, by the first z-axis motor, the received first spindle in a z-axis; 
rotating, by the first theta motor, the received first spindle; 
delivering, by the spindle module air distribution system, received air from the air distribution port to the received first spindle; 
delivering, by the electrical distribution system, received electricity from the electrical distribution port to the received first spindle; 
moving the spindle bank along the first movement axis; and 
at least partially assembling, by the attached first pick-and-place spindle module, at least one product.  

12. 	(Previously Presented) The method of assembly of claim 11, wherein the mechanical attachment mechanism is a plurality of threaded bolts, the method further comprising: 
attaching the first pick-and-place spindle module to the spindle bank with a hand tool.  

13. 	(Previously Presented) The method of assembly of claim 11, wherein the modular body structure further includes a second receiving location, the pick-and-place spindle module further comprising: 
a second z-axis motor; and 
a second theta motor, 
the method further comprising: 
receiving, by the second receiving location of the modular body structure, a second spindle; 
moving, by the second z-axis motor, the received second spindle in the z-axis; 
rotating, by the second theta motor, the received second spindle; 
delivering, by the spindle module air distribution system, received air from the air distribution port to the received second spindle; and 
delivering, by the electrical distribution system, received electricity from the electrical distribution port to the received second spindle.  

14. 	(Previously Presented) The method of assembly of claim 13, wherein the modular body structure further includes a first linear track and a second linear track, the first pick-and-place spindle module further comprising: 
a first body attached to the first linear track and operably connected to the first z-axis motor; and 
a second body attached to the second linear track and operably connected to the second z- axis motor, wherein the first theta motor is operably connected to the first body and the second theta motor is operably connected to the second body, the method further comprising: 
moving, by the first z-axis motor, the first body along the first linear track; and 
moving, by the second z-axis motor, the second body along the second linear track.  

15. 	(Previously Presented) The pick-and-place spindle module of claim 14, further comprising: 
attaching the first linear track and the second linear track to the modular body structure with a set screw extending between a first nut and a second nut.  

16. 	(Currently amended) The method of assembly of claim 13, the first pick-and-place spindle module further comprising: 
a first motion control chip; and 
a second motion control chip, 
the method of assembly further comprising: controlling, using the first motion control chip, speed and acceleration of the first z-axis motor and the first theta motor; and 
controlling, using the second motion control chip, speed and acceleration of the second z-axis motor and the second theta motor.  

17. (Currently amended) The method of assembly of claim 11, further comprising: 
providing a second pick-and-place spindle module including: 
a second pick-and-place spindle modular body structure including a receiving location; 
a second pick-and-place spindle first z-axis motor; 
a second pick-and-place spindle first theta motor; 
a second pick-and-place spindle module air distribution system including a [[n]] second pick-and-place spindle air distribution port; 
a second pick-and-place spindle electrical distribution system including a second pick-and-place spindle electrical distribution port; and 
a second pick-and-place spindle mechanical attachment mechanism; 
attaching, using the second pick-and-place spindle mechanical attachment mechanism, the second pick-and-place spindle module to the spindle bank such that the second pick-and-place spindle air distribution port is connected to receive air from the spindle bank and the second pick-and-place spindle electrical distribution port is connected to receive electricity from the spindle bank; 
receiving, by the second pick-and-place spindle receiving location of the second pick-and-place spindle modular body structure, a spindle; 
moving, by the second pick-and-place spindle first z-axis motor of the second pick-and-place spindle module, the received spindle of the second pick-and-place spindle module in a z-axis; 
rotating, by the second pick-and-place spindle first theta motor of the second pick-and-place spindle module, the received spindle of the second pick-and-place spindle module; 
delivering, by the second pick-and-place spindle module air distribution system, received air from the second pick-and-place spindle air distribution port to the received spindle of the second pick-and-place spindle module; 
delivering, by the second pick-and-place spindle electrical distribution system, received electricity from the second pick-and-place spindle electrical distribution port to the received spindle of the second pick-and-place spindle module; 
at least partially assembling, by the attached second pick-and-place spindle module, the at least one product.  

18. 	(Currently amended) The method of assembly of claim 17, the first pick-and-place spindle module further including a first module motion control chip, the second pick-and-place spindle module further including a second module motion control chip, the method further comprising: 
controlling, using the first module motion control chip, speed and acceleration of the first z-axis motor of the first pick-and-place spindle module and the first theta motor of the first pick-and-place spindle module; and 
controlling, using the second module motion control chip, speed and acceleration of the second pick-and-place spindle first z-axis motor and the second pick-and- place spindle first theta motor.

Claims 19-20 have been canceled.


Reasons for Allowance
Claims 11-18 are allowed. Claims 1-10 and 19-20 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 11 of the response filed on 17 March 2022 reviewed carefully and the amendments of the claims 11, 13 and 16-18 dated on 17 March 2022 along with the examiner’s amendment would overcome the claim rejections based on 35 USC §112 and 35 USC §103.  

Regarding claim 11, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a method of assembly comprising a spindle bank attached to a pick-and-place machine, the spindle bank including spindle bank air distribution system including an air distribution port, an electrical distribution system including electrical distribution port;  attaching, using the mechanical attachment mechanism, the first pick-and-place spindle module to the spindle bank such that the air distribution port of the spindle module air distribution system is connected to receive air from one of the plurality of air outlets of the spindle bank air distribution system of the spindle bank and the electrical distribution port is connected to receive electricity from the electrical distribution system of the first pick-and-place spindle module of the spindle bank. 
 
Prior art of record Yamamoto (US 20140215812) teaches a component mounting apparatus comprising a head moving and an electrical driving mechanism that controls from a control unit. However, Yamamoto does not teach an air distribution system or a mechanical attachment mechanism or attaching, using the mechanical attachment mechanism, the first pick-and-place spindle module to the spindle bank such that the air distribution port of the spindle module air distribution system is connected to receive air from one of the plurality of air outlets of the spindle bank. 

Prior art of record Danek (US 20150230369) teaches a dispensing head including a motor, an air pump operably connected to spindle and powered by a motor. However, Danek fails to teach an electrical distribution system including electrical distribution port or the electrical distribution port is connected to receive electricity from the electrical distribution system of the first pick-and-place spindle module of the spindle bank. 

Prior art of record Tanaka (US 20110192021) teaches an electronic component mounting machine including a mounting head having two rows of nozzle shafts. However, Tanaka is silent on a spindle bank air distribution system including an air distribution port, an electrical distribution system including electrical distribution port or attaching, using the mechanical attachment mechanism to receive air or to receive electricity from the electrical distribution system of the first pick-and-place spindle module of the spindle bank.  

Prior art of record Okazaki (US 5850683) teaches a component mounting apparatus including mounting head, a head holder and a mechanical attachment mechanism having a threaded screw. However, Okazaki fails to teach an electrical distribution system including electrical distribution port or attaching, using the mechanical attachment mechanism to receive electricity from the electrical distribution system of the first pick-and-place spindle module of the spindle bank.  
Therefore, claim 11 is allowed and claims 12-18 are allowed as they inherit all the limitations of claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729